The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is in response to the reply filed July 29, 2022.
Claims 19-39 are currently pending and under examination.
Benefit of priority is to August 7, 2009.

Withdrawal of Rejections:
	The rejection of Claims 19-37 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-40 of U.S. Patent No. 10,688,163 (IDS) is withdrawn due to the filing and approval of a terminal disclaimer.

Maintenance of Rejections, with changes necessitated by claim amendments:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 19-39 are again rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 19-37 are directed to the naturally occurring microbial protein BCZK2532 endolysin isolated from Bacillus.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the endolysin is a product of nature and its characteristics are not markedly different from the product of the naturally occurring counterpart in its natural state.  See the 35 USC 101 Guidelines, Nature Based Products, Example1, 2, 4, 6, 10, and 44.
	Claim 19 is drawn to an antimicrobial composition comprising twice the amount of BCZK2532 that is produced in B. cereus, and comprising:
 an antimicrobial protein that is the naturally occurring BCZK2532 having SEQ ID NO: 3 and 
a related lysin protein that is at least 40% sequence identity to SEQ ID NO: 3 and retains Arg100 when aligned to SEQ ID NO: 3:
	Therefore, Claim 19 and its dependent claims such as Claims 20-29, 32, 33, and 35 and new Claims 38 and 39 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the endolysin is a product of nature and its characteristics are not markedly different from the product of the naturally occurring counterpart in its natural state.
	Claims 30 and 31, which adds one or more antimicrobials to the composition of Claim 19, are also rejected under 35 USC 101 because the antimicrobials do not change the structure or function of the naturally occurring BCZK2532.
	Claim 34 and 37 are drawn to an antimicrobial composition or system wherein the antimicrobial protein that is the naturally occurring BCZK 2532 having SEQ ID NO: 3 and a tag (described in the specification as a His6 tag or an affinity tag for purification) is unpatentable under 35 USC 101 because the tag does not alter the structure or function of the naturally occurring BCZK2532 protein having SEQ ID NO: 3.
	Claim 36 is drawn to an antimicrobial system fails to be patentably under 35 USC 101 for the same reasons as Claim 19. The possible addition of an antimicrobial (at least one of a suitable reagent and an additional antimicrobial) does not change the structure or function of the naturally occurring BCZK2532 protein having SEQ ID NO: 3.

	This rejection was made and finalized twice in the parent application SN 14/457,035, now USP 10,688,163. Because of the finals in the parent this instant application could/is eligible to receive a first action final. It is not clear why Applicants continue to pursue this avenue of prosecution given the prosecution history in the parent which was also overseen by SPE Manjunath Rao because of the Applicants request for interview with SPE Rao in the parent application.  In ‘035, the claims were amended to include polyamines/polymixins at allowance by Examiner’s Amendment, which alter the activity of the naturally occurring BCZK2532:
	At paragraph [0091] of the specification, the polyamines (e.g., protamine, polyethylenimine, and polymyxin B nonapeptide) is taught to be provided in connection with treatment of infections to increase the permeability of the outer membrane of Gram-negative bacteria. Adding such compounds to endolytic protein preparations is expected to significantly increase sensitivity of Gram- negative bacteria to these lytic proteins facilitating their use as antimicrobial agents against these pathogens. The use of such a combination is also expected to significantly reduce the concentration of polyamines required, significantly reducing the toxic effects such compounds have on the treated individual and on the concentration that can be considered therapeutically effective. 
Nature –Based Products Example 1 of the Guidelines teaches that the naturally occurring products potassium nitrate, charcoal, and sulfur are not on their own patent eligible. However, in combination these three products form the explosive gun powder, which is markedly different from the non-explosive properties of the products by themselves in nature. Therefore, the combination of the products are patent eligible because together the products are explosive. 
This is similar to Example 2, that is, the pomelo juice by itself is not different from nature, but the addition of the preservative changes the juice such that it spoils more slowly that the naturally occurring pomelo juice.
Example 4, drawn to purified antibiotic protein, teaches that the protein by itself is not patent eligible, but when expressed in yeast its structure is altered by yeast induced glycosylation and the antibiotic protein is patent eligible, as are mutated forms of the antibiotic protein.
Example 6 shows that mixtures of bacterium that do not alter the characteristics of each other is patent ineligible. Mixtures of bacterium that do alter the functional characteristics of each other such as infecting a new group of leguminous plants which none of the bacteria had been characterized on their own to do, is patent eligible.
Example 10 teaches that compositions comprising S. thermophiles and L. alexandrines is not patent eligible because the presence of one does not impact the structure or function of the other. However, when mixed with milk, the presence of both bacteria result in the fermentation of the milk to a lower fat yogurt that either bacteria can produce individually when mixed with milk, which is patent eligible.
Example 44 teaches that naturally occurring denveric acid in a container is not patent eligible but when mixed with naturally occurring protamine the combination has particular glycemic control characteristics, e.g., specific onset timing of about 90 minutes post-injection, peak action timing of about 6 to 8 hours post-injection, and duration of action of about 12 to 16 hours post-injection and is patent eligible.
The Examples are consistent throughout, dictating that the product must be altered in structure and/or function from its naturally occurring self by structural alteration or an alteration of function when in combination with other products. The claims and the instant specification do not demonstrate that the naturally occurring BCZK2532 has been changed from its naturally occurring self when it is placed within a composition or system with a suitable vehicle. Therefore, the compositions of naturally occurring BCZK2532 as claimed are not patent eligible.

	The allowance of ‘035 in which polyamines and/or polymixins are also present in the composition or system comprising the naturally occurring BCZK2532 is consistent with these examples.  Claims drawn to antimicrobial compositions and systems comprising polyamines/polymixins and the BCZK2532 protein or related lysin protein meet the requirements of 35 USC 101 because the addition of polyamines /polymixins increases the lytic activity of these proteins. 

	
	Applicants urge that the additional language, that the antimicrobial composition comprising a therapeutically effective amount of BCZK2532 that is twice the amount produced in a cell of B. cereus or a related microorganism, changes the innate or inherent characteristics of the BCZK2532 and the amount of BCZK2532 is a biological and pharmacological property that is markedly different with respect to the naturally occurring BCZK2532. Applicants cite MPEP 2106.04(c).II B):
B. Identifying Appropriate Characteristics For Analysis
Because the markedly different characteristics analysis is based on comparing the characteristics of the claimed nature-based product and its counterpart, the second step in the analysis is to identify appropriate characteristics to compare.
Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673 (unclaimed characteristics could not contribute to eligibility). Examiners can identify the characteristics possessed by the claimed product by looking at what is recited in the claim language and encompassed within the broadest reasonable interpretation of the nature-based product. In some claims, a characteristic may be explicitly recited. For example, in a claim to "deoxyribose", the recited chemical name informs those in the art of the structural characteristics of the product (i.e., the "deoxy" prefix indicates that a hydroxyl group has been removed as compared to ribose). In other claims, the characteristic may be apparent from the broadest reasonable interpretation even though it is not explicitly recited in the claim. For example, in a claim to "isolated gene B," the examiner would need to rely on the broadest reasonable interpretation of "isolated gene B" to determine what characteristics the isolated gene has, e.g., what its nucleotide sequence is, and what, if any, protein it encodes.
Appropriate characteristics can be expressed as the nature-based product’s structure, function, and/or other properties, and are evaluated on a case-by-case basis. Non-limiting examples of the types of characteristics considered by the courts when determining whether there is a marked difference include:
• Biological or pharmacological functions or activities;
• Chemical and physical properties;
• Phenotype, including functional and structural characteristics; and
• Structure and form, whether chemical, genetic or physical.
Examples of biological or pharmacological functions or activities include, but are not limited to:
i. the protein-encoding information of a nucleic acid, Myriad, 569 U.S. at 590-91, 106 USPQ2d at 1979;
ii. the ability of complementary nucleotide sequences to bind to each other, Ambry Genetics, 774 F.3d at 760-61, 113 USPQ2d at 1244;
iii. the properties and functions of bacteria such as the ability to infect certain leguminous plants, Funk Bros., 333 U.S. at 130-31, 76 USPQ2d at 281-82;
iv. the ability to degrade certain hydrocarbons, Diamond v. Chakrabarty, 447 U.S. at 310, 206 USPQ2d at 195; and
v. the ability of vitamin C to prevent and treat scurvy, In re King, 107 F.2d 618, 27 CCPA 754, 756-57, 43 USPQ 400, 401-402 (CCPA 1939).
Examples of chemical and physical properties include, but are not limited to:
i. the alkalinity of a chemical compound, Parke-Davis & Co. v. H.K. Mulford Co., 189 F. 95, 103-04 (S.D.N.Y. 1911); and
ii. the ductility or malleability of metals, In re Marden, 47 F.2d 958, 959, 18 CCPA 1057, 1059, 8 USPQ 347, 349 (CCPA 1931).
Examples of phenotypic characteristics include, but are not limited to:
i. functional and structural characteristics such as the shape, size, color, and behavior of an organism, Roslin, 750 F.3d at 1338, 110 USPQ2d at 1672.
Examples of structure and form include, but are not limited to:
i. physical structure or form such as the physical presence of plasmids in a bacterial cell, Chakrabarty, 447 U.S. at 305 and n.1, 206 USPQ2d at 195 and n.1;
ii. chemical structure and form such as a chemical being a "nonsalt" and a "crystalline substance", Parke-Davis, 189 F. at 100, 103;
iii. genetic structure such as the nucleotide sequence of DNA, Myriad, 569 U.S. at 590, 594-95, 106 USPQ2d at 1979, 1981; and
iv. the genetic makeup (genotype) of a cell or organism, Roslin, 750 F.3d at 1338-39, 110 USPQ2d at 1672-73.

MPEP 2106.04(c).II B) does not teach that the amount of a nature based product is a consideration  for a determination of the product being markedly different from that found in nature. The Examiner and the Applicants should be able to agree that whether sugar is found in the amount of a teaspoon of sugar versus a cup of sugar, it is still sugar.
	
Art of Record, re-iterated:
		Yoong et al. (IDS; USP 8,389,469, issued March 5, 2013 and having priority to June 6, 2005). Young et al. teach and claim compositions comprising PlyPH (BA2805) having the same sequence as BZCK2532 except PlyPH has Ile100 rather than Arg100. See instant Figure 1 and Young et al. SEQ ID NO: 1 and Example 12 at Col. 56, line 62. Young et al. claim all proteins having 95% identity to PlyPH SEQ ID NO: 1. Young et al. Claim 13 adds antibiotics to the compositions comprising BZCK2532 and Claim 11, adds a pharmaceutically acceptable vehicle. In Example 12, at Col. 56, lines 54+, Young et al. teach contacting BA2805/PlyPH with B. cereus spores to kill and inhibit growth, wherein the medium us a fluid medium. In Example 10 at Col. 55, mice where infected with B. cereus and treated with PlyPH.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN COCHRANE CARLSON/
Primary Examiner, Art Unit 1656